In re Wegener, Mark S.; — Plaintiff; Applying for Permission to Take Bar Examination.
ORDER
The ordered rendered by this court on July 18, 2000 in the above-captioned matter is amended to read as follows:
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in July 2001. Within fifteen days of the completion of the examination, petitioner may file a brief and supporting documentation with the Committee on Bar Admissions responding to its objection to his application for admission.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana